[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                                July 18, 2005
                              No. 04-15279
                                                          THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                  D. C. Docket No. 04-00033-CR-T-17-MAP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JUAN ANTONIO JUAREZ-CORONA,
a.k.a. Juan Antonio Juarez,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (July 18, 2005)

Before TJOFLAT, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

     Juan Antonio Juarez-Corona appeals his 77-month sentence for pleading
guilty to reentering the United States unlawfully after being deported following his

conviction for felony possession or purchase of cocaine with the intent to

distribute. Because the district court properly enhanced Juarez-Corona’s sentence

based on his previous drug trafficking offense, and the district court did not

commit reversible error under United States v. Booker, 543 U.S. ___, 125 S. Ct.

738 (2005), we affirm Juarez-Corona’s conviction and sentence.

                                 I. BACKGROUND

      Juarez-Corona is a native of Mexico who has lived illegally in the United

States from his early childhood. In 1993, Juarez-Corona was convicted of

violating California Health and Safety Code section 11351, which criminalizes the

“possess[ion] for sale or purchase[] for purposes of sale” of controlled substances.

The controlled substance in Juarez-Corona’s case was cocaine. Juarez-Corona was

sentenced to two years in prison, and he was deported to Mexico. Juarez-Corona

illegally returned to the United States.

      In 2004, agents of the Bureau of Immigration and Customs Enforcement

arrested Juarez-Corona in Hillsborough County, Florida. He was charged with

reentering the country illegally after being convicted of a previous felony offense,

in violation of 8 U.S.C. section 1326(a). Juarez-Corona pleaded guilty to that

charge. The district court set Juarez-Corona’s base offense level at eight. The



                                           2
district court then increased his offense level because, under section 2L1.2(b) of

the Sentencing Guidelines, he had been convicted previously of a felony drug

trafficking offense and was sentenced to more than 13 months’ imprisonment for

that offense. The district court based that enhancement on Juarez-Corona’s 1993

drug conviction. The district court subtracted three levels because Juarez-Corona

accepted responsibility for his crime. Juarez-Corona had a criminal history

category of VI, so the applicable sentencing range was between 77 and 96 months.

      At his sentencing hearing, Juarez-Corona objected to the designation of his

previous drug conviction as a “drug trafficking offense for which the sentence

imposed exceeded 13 months,” under section 2L1.2(b)(1)(A)(i) of the Guidelines.

The district court examined the indictment, plea agreement, transcript of the plea

hearing, and the judgment imposed by the California state court, and overruled

Juarez-Corona’s objection. The district court sentenced Juarez-Corona to 77

months’ imprisonment and 3 years’ supervised release.

                                 II. DISCUSSION

      Juarez-Corona makes three arguments on appeal. First, he contends that the

district court improperly increased his offense level, because his previous drug

conviction in California was not a “drug trafficking offense” within the meaning of

section 2L1.2(b)(1)(A). Second, he argues that the district court committed



                                          3
statutory error under Booker when it sentenced him under a mandatory guideline

regime. Finally, Juarez-Corona argues that the district court committed

constitutional error under Booker when it based his sentence on a previous

conviction that was neither admitted by him, nor found by a jury.

      We begin with Juarez-Corona’s argument that his sentence was improperly

enhanced, and we review the application of section 2L1.2(b)(1)(A) de novo.

United States v. Orduno-Mireles, 405 F.3d 960, 961 (11th Cir. 2005). Juarez-

Corona’s argument that his previous conviction in California does not qualify as a

drug trafficking offense, because the district court could not determine whether

Juarez-Corona was convicted for purchase or possession of cocaine, fails.

Although a district court “considering the application of a sentencing enhancement

on the basis of a defendant’s recidivism is generally required to consider only the

fact of conviction and the statutory definition of the prior offense,” “[a] court may

look behind the judgment of conviction when it is impossible to determine from

the face of the judgment or statute whether the prior conviction satisfies the

enhancement statute.” United States v. Breitweiser, 357 F.3d 1249, 1254-55 (11th

Cir. 2004) (internal quotation marks omitted); see also Shepard v. United States,

___ U.S. ___, 125 S. Ct. 1254, 1263 (2005). The district court was required to

perform this task regarding Juarez-Corona’s previous conviction in California,



                                           4
because, as was the case in Breitweiser, “the statutory language of the prior

conviction encompasses some offenses that would satisfy the enhancement statute

and others that would not.” 357 F.3d at 1254-55 (internal quotation marks and

alterations omitted).

       The district court correctly examined “easily produced and evaluated court

documents” and determined that Juarez-Corona’s previous conviction qualified for

the sentence enhancement. Id. Records of the previous conviction showed that

Juarez-Corona pleaded guilty to a crime that certainly meets the standard of “an

offense under . . . state . . . law that prohibits the . . . possession of a controlled

substance . . . with intent to manufacture, import, export, distribute, or dispense”

that controlled substance. Sentencing Guidelines § 2L1.2, cmt. (n.1(B)(iv)). The

district court then correctly applied the sentence enhancement based on Juarez-

Corona’s previous drug trafficking offense.

       We next turn to Juarez-Corona’s two Booker arguments. Because Juarez-

Corona did not preserve his Booker objection in the district court, our review is

limited to plain error. United States v. Dowling, 403 F.3d 1242, 1245-47 (11th

Cir. 2005). “An appellate court may not correct an error the defendant failed to

raise in the district court unless there is: (1) error, (2) that is plain, and (3) that

affects substantial rights. If all three conditions are met, an appellate court may



                                              5
then exercise its discretion to notice a forfeited error, but only if (4) the error

seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id. at 1247 (internal citations and quotation marks omitted).

       Juarez-Corona’s argument regarding statutory error under Booker fails.

Although the district court erred when it sentenced Juarez-Corona under a

mandatory Guidelines system, and after Booker, that error is plain, United States v.

Rodriguez, 398 F.3d 1291, 1298-99 (11th Cir. 2005), Juarez-Corona cannot

establish that the error affected his substantial rights. The district court never even

suggested that Juarez-Corona’s sentence, which was at the low end of the

sentencing range, would have been different under advisory guidelines. Id. at

1301; United States v. Fields, 408 F.3d 1356, 1361 (11th Cir. 2005).

       Juarez-Corona’s argument regarding constitutional error under Booker, that

the district court erred when it enhanced his sentence based on a previous

conviction that was neither admitted by him nor found by a jury, also fails. As the

Court explained in Booker, “Any fact (other than a prior conviction) which is

necessary to support a sentence exceeding the maximum authorized by the facts

established by a plea of guilty or a jury verdict must be admitted by the defendant

or proved to a jury beyond a reasonable doubt.” 543 U.S. at ___, 125 S. Ct. at 756

(emphasis added). “Post-Booker, this Court has reaffirmed that there is no Sixth



                                             6
Amendment violation when a district court enhances a sentence based on prior

convictions, including those specified in § 2L1.2(b)(1)(A).” United States v.

Gallegos-Aguero, ___ F.3d ___, No. 04-14242, slip op. at 3 (11th Cir. May 18,

2005).

                                  III. CONCLUSION

         Each of Juarez-Corona’s three arguments fails. First, the district court did

not err when it enhanced Juarez-Corona’s sentence, under section 2L1.2(b)(1)(A),

after the court determined that his previous conviction in California was for a drug

trafficking offense. Second, although the district court erred when it sentenced

Juarez-Corona under a mandatory guideline system, Juarez-Corona cannot

establish that the error “affected his substantial rights.” Dowling, 403 F.3d at

1247. Third, the district court did not commit constitutional error under Booker

when it enhanced Juarez-Corona’s sentence based on his previous conviction.

         AFFIRMED.




                                            7